





Exhibit 10.19

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”), dated as of October 30, 2014
(the “Agreement Date”), is by and among Social Reality, Inc., a Delaware
corporation (the “Buyer”), Richard Steel (the “Seller”), and Wells Fargo Bank,
National Association, a national banking association, as escrow agent (the
“Escrow Agent”). Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Stock Purchase Agreement (as defined
below).

RECITALS

A.

The Buyer, the Seller and Steel Media, a California corporation (the “Company”),
are parties to that certain Stock Purchase Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time in accordance with its terms, the “Purchase Agreement”).

B.

The Purchase Agreement provides that the Buyer shall deposit with the Escrow
Agent at Closing an amount of Two Million Dollars ($2,000,000) (the “Escrow
Amount”), which is intended to serve as recourse for Losses for which the Buyer
(or any Buyer Indemnified Party) is entitled to make a claim for indemnification
under Article VII of the Purchase Agreement.

C.

The Buyer has entered into a Financing Agreement, dated as of the date hereof,
with lenders party thereto and Victory Park Management, LLC (“Victory Park”), as
administrative agent and collateral agent for the lenders, pursuant to which,
among other things, the lenders have agreed, subject to the terms and conditions
set forth in such Financing Agreement, to make certain loans and financial
accommodations to the Buyer, the Company and other borrowers thereunder.

D.

The Escrow Amount shall be held and disbursed by the Escrow Agent in accordance
with the terms and conditions set forth in this Escrow Agreement.

E.

The basis for claims for any indemnification shall be governed by the Purchase
Agreement, which, as between the Buyer and the Seller, shall be controlling for
all purposes of this Escrow Agreement to the extent inconsistent with any
provisions hereof.

AGREEMENT

In consideration of the mutual covenants of the parties hereto set forth in this
Escrow Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.

Agent.  The Buyer and the Seller hereby appoint and designate the Escrow Agent
as escrow agent for the purposes set forth herein, and the Escrow Agent hereby
accepts such appointment and agrees to accept, hold and disburse the Escrow Fund
(as defined below) in accordance with the terms hereof.  All references to the
“Escrow Agent,” as that term is used herein, shall refer to the Escrow Agent
solely in its capacity as such, and not in any other capacity whatsoever,
whether as individual, agent, fiduciary, trustee or otherwise. The Escrow Agent
shall have no obligation to assure or participate in the enforcement or
performance of the Purchase Agreement, whether or not the Escrow Agent shall
have knowledge or notice of the terms thereof, or any acts or omissions relating
thereto.





--------------------------------------------------------------------------------



2.

Deposit of Escrow Amount.  Pursuant to the terms of the Purchase Agreement, on
the date hereof, the Buyer hereby deposits with the Escrow Agent, by wire
transfer of immediately available funds, and the Escrow Agent hereby
acknowledges receipt of, the Escrow Amount, which shall be held and disbursed by
the Escrow Agent as set forth herein.  The term “Escrow Fund” as used herein
refers to the Escrow Amount plus all earnings thereon from the investment
thereof in accordance with the terms of this Escrow Agreement, less amounts paid
out of the Escrow Fund hereunder.  Subject to the provisions of Section 3, the
Escrow Fund shall be deposited by the Escrow Agent in a segregated account
designated by the Escrow Agent solely for the purposes of this Escrow Agreement
(the “Escrow Account”) at the Escrow Agent and shall be maintained in such
Escrow Account until the distribution of the Escrow Fund in accordance with the
terms hereof.  The Buyer’s and the Seller’s wire transfer instructions are as
set forth on Exhibit A attached hereto.

3.

Investment of Escrow Fund.  Until the termination of this Escrow Agreement in
accordance with its terms, the Escrow Agent shall, at any time, and from time to
time, invest and reinvest the Escrow Fund: (i) in the investments set forth on
Schedule I (collectively, the “Permitted Investments”) as directed in writing by
the Seller in its sole discretion, including, without limitation, a written
direction to sell, liquidate, or dispose of specific Permitted Investments to
generate cash for disbursement purposes; or (ii) in such other investment or
investments as may be directed by a joint writing executed by the Buyer and the
Seller; provided that the Escrow Agent shall have no responsibility to evaluate
or monitor the investment grade status of any investments, and further provided
that the Escrow Agent will not be required to invest in investments that the
Escrow Agent reasonably determines are not consistent with the Escrow Agent’s
policies or practices. In the event no written instructions are received from
the Seller, the Escrow Agent shall invest the Escrow Fund in the Wells Fargo
Bank Money Market Deposit Account (the “MMDA”).  Amounts on deposit in the MMDA
are insured up to a total of $250,000 per depositor, per insured bank (including
principal and accrued interest) by the Federal Deposit Insurance Corporation
(FDIC), subject to the applicable rules and regulations of the FDIC.  The
parties understand that deposits in the MMDA are not secured.  The Escrow Agent
shall have no authority to invest the Escrow Fund in any other obligations or
investments except as provided in this Section 3.

(a)

The parties hereto recognize and agree that the Escrow Agent will not provide
supervision, recommendations or advice relating to either the investment of
moneys held in the Escrow Account or the purchase, sale, retention or other
disposition of any Permitted Investment.

(b)

Interest and other earnings on Permitted Investments shall be added to the
Escrow Account and will be part of the Escrow Fund.  Any loss or expense
incurred as a result of an investment will be borne by the Escrow Account.

(c)

All investments, including, without limitation, Permitted Investments, shall be
made in the name of the Escrow Agent.  The Escrow Agent is hereby authorized to
execute purchases and sales of Permitted Investments through the facilities of
its own trading or capital markets operations or those of any affiliated entity.
 The Escrow Agent shall have no duty to supervise, monitor, inspect, inquire of,
act upon or value the investments in which it is directed to invest.  The Escrow
Agent shall have no duty to vote or otherwise respond to any corporate actions
related to any Permitted Investment absent written direction from the Seller.

(d)

The Escrow Agent shall (i) send statements to the Seller and the Buyer on a
monthly basis reflecting activity and assets in the Escrow Account (including a
list of all investments, and for each Permitted Investment, the position name
and CUSIP number, cost and fair market value, in each case, as of the last day
of the applicable month, and detail for each Permitted Investment transaction
during the month, including acquisition, sale or maturity date, number of
securities purchased, sold or matured) with





2







--------------------------------------------------------------------------------

respect to the Escrow Fund for the preceding month (each, a “Monthly Statement”)
no later than ten (10) Business Days after the last day of such preceding month.
 Although each of the parties hereto recognizes that it may obtain a broker
confirmation or written statement containing comparable information at no
additional cost, the parties hereto hereby agree that confirmations of Permitted
Investments are not required to be issued by the Escrow Agent for each month in
which a monthly statement is rendered. No statement need be rendered for the
Escrow Account if no activity occurred for such month.

(e)

The parties hereto acknowledge and agree that the delivery of the Escrow Fund is
subject to the sale and final settlement of Permitted Investments.  Proceeds of
a sale of Permitted Investments will be delivered on the Business Day on which
the appropriate instructions are delivered to the Escrow Agent if received prior
to the deadline for same day sale of such Permitted Investments. If such
instructions are received after the applicable deadline, proceeds will be
delivered on the next succeeding Business Day.

(f)

If any Monthly Statement reflects a decrease in the aggregate value of the
Escrow Fund from the aggregate value reported in the previous Monthly Statement
other than as a result of a distribution pursuant to this Escrow Agreement (the
aggregate amount of such decrease, the “Shortfall”), then the Seller shall
promptly, but in no event later than three (3) Business Days after receipt of
the applicable Monthly Statement, deposit additional funds with Escrow Agent to
replenish the Escrow Fund in the amount of the Shortfall.  The Seller shall
deliver such payment by wire transfer of immediately available funds and shall
provide to the Escrow Agent and the Buyer advance written notice identifying (i)
date of payment, (ii) exact dollar amount of wire, and (iii) name of sending
bank.  The Escrow Agent shall have no duty or obligation to enforce or pursue
the collection of such funds and shall only be responsible for funds actually
received by it.

4.

Tax Matters.

(a)

Reporting of Income.  The Buyer and the Seller agree that, for Tax reporting
purposes, all Taxable interest on or other income, if any, attributable to the
Escrow Fund shall be allocable to the Seller.  All income earned from the cash
and investments of the Escrow Funds held in the Escrow Accounts shall be taxable
to the Seller and shall be reportable by the Escrow Agent to the IRS or any
other taxing authority, on IRS Form 1099, 1042S or other applicable tax form,
whether or not such income has been distributed during such year.   The Escrow
Agent shall have no responsibility for the preparation and/or filing of any tax
or information return with respect to any transactions, whether or not related
to this Agreement that occurs outside the Escrow Fund.

(b)

Tax Distributions.  For so long as the Escrow Fund remains held pursuant to this
Escrow Agreement, the Escrow Agent shall distribute to the Seller out of the
Escrow Fund, no later than ten (10) days following the end of each calendar
quarter (or, with respect to any partial calendar year ending on the Escrow Fund
Distribution Date or on any subsequent date on which a distribution is made
pursuant to Section 5, prior to any distribution on such date), an amount equal
to the product of (x) 45% and (ii) the amount of income earned from the Escrow
Account during such calendar quarter (or, with respect to any partial calendar
year ending on the Escrow Fund Distribution Date or any subsequent date on which
a distribution is made pursuant to Section 5, in the portion of such quarter
ending on such date).

(c)

Taxes on Distributions.  The Escrow Agent shall be entitled to deduct and
withhold from any amount otherwise payable to any Person pursuant to this Escrow
Agreement such amounts as may be required to be deducted or withheld with
respect to the making of such payment under the Code, or any applicable
provision of state, local or foreign Tax law.  To the extent that amounts are so
deducted or withheld and paid over to the appropriate Governmental Authority by
the Escrow Agent, such amounts shall be treated for all purposes of this Escrow
Agreement as having been paid to the Person to whom





3







--------------------------------------------------------------------------------

such amounts would otherwise have been paid.  At the Closing, the Buyer and the
Seller shall provide the Escrow Agent with IRS Forms W-9 or W-8 as applicable.

5.

Presentation and Payment of Indemnity Claims.

(a)

At any time prior to the Escrow Fund Distribution Date (as defined herein), if
the Buyer (or a Buyer Indemnified Party) has incurred Losses for which it is
entitled to make a claim for indemnification under the Purchase Agreement, the
Buyer shall deliver to the Escrow Agent and the Seller a written notice of the
Buyer (each such claim, a “Demand”) stating that the Buyer (or a Buyer
Indemnified Party) has paid or incurred (or is reasonably likely to pay or
incur) Losses and is entitled to indemnification under the Purchase Agreement,
describing the Losses, the amount thereof, and the method of computation of such
Losses, in each case, to the extent that the amount of Losses is reasonably
ascertainable, specifying the applicable section(s) of the Purchase Agreement
pursuant to which the Buyer is claiming it is entitled to indemnification (each,
a “Claim”).

(b)

The Seller may reply to any Demand made under Section 5(a) hereof by written
notice given to the Buyer with a copy to the Escrow Agent, which notice shall
state whether the Seller agrees or disagrees that the Claim asserted by the
Buyer is a valid claim pursuant to the Purchase Agreement and agrees or
disagrees with respect to the amount of the Claim or that the Buyer has provided
insufficient information with respect to a Claim (a “Dispute Notice”). If,
within ten (10) Business Days after the date of receipt by the Seller (the
“Claim Response Period”) and the Escrow Agent of the Demand from the Buyer, and
the Escrow Agent and the Buyer have not received a Dispute Notice from the
Seller that asserts that a dispute exists, or insufficient information has been
provided, with respect to such Claim, then the Seller shall be deemed to have
agreed with such Claim, the Escrow Agent shall pay to the Buyer from the Escrow
Amount the amount of the Claim, and the Escrow Amount shall be reduced to the
extent thereof.  If, within the applicable Claim Response Period, the Seller has
provided a Dispute Notice in which the Seller acknowledges that a portion of the
Claim is a valid Claim and agrees with the amount attributable to such portion
of the Claim, the Escrow Agent shall disburse to the Buyer solely the amount so
agreed to by the Seller from the Escrow Amount.

(c)

If a Dispute Notice is given by the Seller in accordance with Section 5(b)
hereof, then the amount of the Claim less the amount (if any) acknowledged in
the Dispute Notice by the Seller as due to the Buyer and disbursed to the Buyer,
shall be treated as a disputed claim (the “Disputed Claim”), and the amount of
such Disputed Claim shall be held by the Escrow Agent as an undivided portion of
the Escrow Amount (which amount shall continue to be available to satisfy other
Claims) until the earlier to occur of (i) the Escrow Agent’s receipt of a joint
direction executed by the Seller and the Buyer with respect to such Disputed
Claim (a “Joint Written Instruction”) or (ii) the Escrow Agent’s receipt of a
final judgment, order or decree of a court or other judicial body of competent
jurisdiction that decided the Disputed Claim, together with a certificate of the
presenting party to the effect that such judgment is final and from a court of
competent jurisdiction, upon which certificate the Escrow Agent shall be
entitled to conclusively rely without further investigation (a “Final
Judgment”).  The aggregate of all Disputed Claims and all Claims with respect to
which the deadline for delivery of a Dispute Notice has not passed is sometimes
referred to herein as the “Reserve.”  Upon Escrow Agent’s receipt of either a
Joint Written Instruction or a Final Judgment with respect to any Disputed
Claim, (i) if such Joint Written Instruction or a Final Judgment sets forth any
amounts that are to be paid in favor of the Buyer (or other Buyer Indemnified
Party), the Escrow Agent shall within three (3) Business Days of the date of
such receipt disburse such amount to the Buyer and (ii) (A) if the Escrow Fund
Distribution Date has not yet occurred, then the Escrow Agent shall reduce the
amount of the Reserve to an amount equal to the aggregate of all then-existing
Disputed Claims and all Claims with respect to which the deadline for delivery
of a Dispute Notice has not passed, or (B) if the Escrow Fund Distribution Date
has occurred, then the Escrow Agent





4







--------------------------------------------------------------------------------

shall within three (3) Business Days after the date of such receipt disburse to
the Seller (or as directed in writing by the Seller) an amount equal to the
excess, if any, of the amount of such Disputed Claim over the amount, if any,
paid in favor of the Buyer, but only to the extent that the Reserve as of such
date (after giving effect to such disbursement) is equal to the aggregate of all
then-existing Disputed Claims and all Claims with respect to which the deadline
for delivery of a Dispute Notice has not passed.

6.

Distributions and Payments.

(a)

For so long as the Escrow Fund remains held pursuant to this Escrow Agreement,
the Escrow Agent shall make the distributions described in Section 4(b).

(b)

On October 30, 2017 (the “Escrow Fund Distribution Date”), the Escrow Agent
shall disburse to the Seller (or as directed in writing by the Seller) all
remaining funds in the Escrow Fund then held by the Escrow Agent less the
aggregate amount of the Reserve as of the Escrow Fund Distribution Date.
 Amounts remaining in the Escrow Fund after the Escrow Fund Distribution Date
shall be distributed in accordance with Sections 4(b) and 5(c) hereof.

(c)

Other than pursuant to the terms expressly set forth herein, the Escrow Agent
shall make distributions from the Escrow Fund to the Buyer and/or the Seller
only as shall be specified in a Joint Written Instruction delivered to the
Escrow Agent.  Notwithstanding anything herein to the contrary, any payment or
other distribution by the Escrow Agent from the Escrow Fund pursuant to this
Escrow Agreement, to the Buyer or the Seller shall be made to such party’s
account, and in accordance with such party’s wire transfer instructions, set
forth on Exhibit A attached hereto or such other account and wire transfer
instructions authorized by such party by delivering not less than two (2)
Business Days advance written notice to the Escrow Agent.

(d)

Any distribution required to be made by the Escrow Agent under this Escrow
Agreement shall be made by the Escrow Agent promptly upon liquidation of any
investment required for such distribution.

7.

Rights, Obligations and Indemnification of the Escrow Agent.

(a)

In performing any of its duties under this Escrow Agreement, or upon the claimed
failure to perform its duties hereunder, the Escrow Agent shall not be liable to
anyone for any damages, losses, or expenses that such party may incur as a
result of the Escrow Agent so acting or failing to act; provided that the Escrow
Agent shall be liable for damages arising out of its own gross negligence or
willful misconduct. Accordingly, the Escrow Agent shall not incur any such
liability with respect to: (i) any action taken or omitted to be taken in good
faith and without gross negligence or willful misconduct; or (ii) any action
taken or omitted to be taken in reliance (including reliance not only as to a
document’s due execution and the validity and effectiveness of its provisions,
but also as to the truth and accuracy of any information contained therein) upon
any document, including any written notice, request or instruction provided for
in this Escrow Agreement, that the Escrow Agent shall in good faith and with
exercise of due care believe to be genuine without inquiry and without requiring
substantiating evidence of any kind, to have been signed or presented by a
proper Person or Persons and to conform with the provisions of this Escrow
Agreement.  Concurrent with the execution of this Escrow Agreement, the Buyer
and the Seller shall deliver to the Escrow Agent Exhibits C-1 and C-2, which
contain an authorized signer designation in Part A thereof.  The Escrow Agent
shall have no liability for loss arising from any cause beyond its control,
including, but not limited to, the following: (x) the act, failure or neglect of
any agent or correspondent selected by the Seller or the Buyer for the
remittance of funds; (y) any delay, error, omission or default of any
communication by any Person other than the Escrow Agent; or (z) the acts or





5







--------------------------------------------------------------------------------

edicts of any government or governmental agency or other group or entity
exercising governmental powers.

(b)

The Seller, on the one hand, and the Buyer, on the other hand, each hereby
agrees to indemnify and hold the Escrow Agent and its parent, affiliates,
directors, officers, agents and employees (collectively, the “Escrow Agent
Indemnitees”) harmless from and against one-half (½) of any and all claims,
liabilities, losses, damages, fines, penalties and expenses, including
out-of-pocket, incidental expenses and reasonable legal fees and expenses
(“Escrow Agent Losses”) that may be imposed on, incurred by, or asserted
against, the Escrow Agent Indemnitees or any of them in connection with or
arising out of (i) the Escrow Agent’s performance under this Escrow Agreement
(including any action taken by the Escrow Agent in accordance with Section
7(h)), or (ii) for following any instruction or other direction upon which the
Escrow Agent is authorized to rely pursuant to the terms of this Escrow
Agreement; provided that the Escrow Agent has not acted with gross negligence or
willful misconduct. The provisions of this Section 7(b) shall survive the
termination of this Escrow Agreement and the resignation or removal of the
Escrow Agent for any reason.

(c)

The Escrow Agent shall have only those duties as are specifically provided
herein, which shall be deemed purely ministerial in nature, and shall under no
circumstance be deemed a fiduciary for any of the parties to this Escrow
Agreement. The Escrow Agent shall neither be responsible for, nor chargeable
with, knowledge of the terms and conditions of any other agreement, instrument
or document between the other parties hereto, in connection herewith, including,
but not limited to, the Purchase Agreement. This Escrow Agreement sets forth all
matters pertinent to the escrow contemplated hereunder, and no additional
obligations of the Escrow Agent shall be inferred from the terms of this Escrow
Agreement or any other agreement.  IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (i) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (ii) SPECIAL, INDIRECT OR
CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING, BUT NOT
LIMITED TO, LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

(d)

If any part of the Escrow Fund is at any time attached, garnished or levied upon
under any court order, or if the payment or transfer of any such funds shall be
stayed or enjoined by any court order, or any order, judgment or decree shall be
made or entered by any court affecting such funds or any portion thereof, then
in any of such events, the Escrow Agent (i) shall provide the Seller and the
Buyer with prompt written notice of any such events; and (ii) is authorized, in
its sole discretion, to rely upon and comply with any such order, writ, judgment
or decree which it is advised by legal counsel is binding upon it.  If the
Escrow Agent complies with the preceding sentence and any such order, writ,
judgment or decree, it shall not be liable to the parties hereto or any other
Person by reason of such compliance, even though such order, writ, judgment or
decree may subsequently be reversed, modified, annulled, set aside or vacated.

(e)

Except as specifically provided in Section 3 of this Escrow Agreement, the
Escrow Agent shall have no responsibility for the investment of any funds held
hereunder, except as a result of the Escrow Agent’s own gross negligence or
willful misconduct. The Escrow Agent shall not be liable to any party hereto and
hereby disclaims any responsibility for any losses or penalties incurred with
respect to any such investments.





6







--------------------------------------------------------------------------------



(f)

Subject to the terms hereof, the Escrow Agent may resign without obtaining the
order of any court, by giving written notice to the Seller and the Buyer of the
Escrow Agent’s intent to resign and, upon the taking of all the actions as
described in this Section 7(f) by the Escrow Agent, the Escrow Agent shall have
no further responsibilities hereunder to the parties hereto or to any other
Person in connection with this Escrow Agreement.  Similarly, the Escrow Agent
may be removed and replaced following the giving of thirty (30) calendar days’
prior joint written notice to the Escrow Agent by the Seller and the Buyer.
 Such resignation or removal shall be effective upon the appointment by the
Seller and the Buyer of a successor agent.  Any such successor agent shall be
appointed (which appointment shall be made without delay) by a written
instrument, mutually satisfactory to, and executed by, the parties hereto and
the successor agent, and the Escrow Agent shall execute an assignment by the
Escrow Agent of the Escrow Account to the successor agent. Any successor agent
appointed under the provisions of this Escrow Agreement shall have all of the
same rights, powers, privileges, immunities and authority with respect to the
matters contemplated herein as are granted herein to the original Escrow Agent
and thereafter such successor escrow agent shall be the Escrow Agent hereunder.
If the parties hereto have failed to appoint a successor prior to the expiration
of thirty (30) days following receipt of the notice of resignation or removal,
the Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor escrow agent or for other appropriate relief.  Any
such resulting appointment shall be binding upon all of the parties hereto and
thereafter such successor escrow agent shall be the Escrow Agent hereunder.

(g)

It is not the intention of the parties hereto to create, nor shall this Escrow
Agreement be construed as creating, a partnership or association, or to render
the parties hereto liable as partners.

(h)

Notwithstanding any provision herein to the contrary, in the event (i) of any
disagreement or controversy arising under this Escrow Agreement, (ii)
conflicting demands or notices are made upon the Escrow Agent arising out of or
relating to this Escrow Agreement, or (iii) the Escrow Agent in good faith is in
doubt as to what action it should take hereunder, the Escrow Agent shall have
the right, at its election, to withhold and stop all further proceedings in, and
performance of, this Escrow Agreement and all instructions received hereunder
and file a suit in interpleader and obtain an order from a court of competent
jurisdiction requiring all parties involved to interplead and litigate in such
court their claims and rights among themselves and with the Escrow Agent. Should
any suit or legal proceeding be instituted arising out of or related to this
Escrow Agreement, whether such suit be initiated by the Escrow Agent or others,
the Escrow Agent shall have the right, at its option, to stop all further
proceedings under and performance of this Escrow Agreement and of all
instructions received hereunder until all differences shall have been rectified
and all doubts resolved by agreement or until the rights of all parties shall
have been fully adjudicated.

(i)

The Escrow Agent shall have the right to perform any of its duties hereunder
through agents, attorneys, custodians or nominees.

(j)

The Escrow Agent shall have the right, but not the obligation, to consult with
counsel of its choice and shall not be liable for any action taken or omitted to
be taken by the Escrow Agent either in accordance with the advice of such
counsel or in accordance with any opinion of counsel addressed and delivered to
the Escrow Agent.

(k)

The parties hereto shall provide to the Escrow Agent such information as the
Escrow Agent may reasonably require to permit the Escrow Agent to comply with
its obligations under the federal USA PATRIOT Act (Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001).  The Escrow Agent shall not credit any amount of
interest or investment proceeds earned on the Escrow Fund, or make any payment
of all or a





7







--------------------------------------------------------------------------------

portion of the Escrow Fund, to any person unless and until such person has
provided to the Escrow Agent such documents as the Escrow Agent may reasonably
require to permit the Escrow Agent to comply with its obligations under the
federal USA PATRIOT Act.

8.

Fees.  The Seller, on the one hand, and the Buyer, on the other hand, shall each
be liable for one-half (½) of the fees and expenses of the Escrow Agent as
described in Exhibit B attached hereto for so long as any portion of the Escrow
Fund is held by the Escrow Agent hereunder.  The Escrow Agent shall have, and is
hereby granted, a prior lien upon the Escrow Fund with respect to its unpaid
fees, non-reimbursed expenses and unsatisfied indemnification rights, superior
to the interest of any other persons or entities and is hereby granted the right
to set-off and deduct any unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights from amounts on deposit in the Escrow Fund.

9.

Notices and Instructions.  Any notices, account statements, consents or other
communication required to be sent or given hereunder by any of the parties
hereto shall in every case be in writing and be sent or given to each party
referenced below, and shall be deemed properly served if (a) delivered
personally, (b) delivered by a recognized overnight courier service, or (c) sent
by facsimile transmission with a confirmation copy sent by overnight courier, in
each case, to the parties at the addresses and facsimile numbers as set forth on
Schedule II or at such other addresses and facsimile numbers as may be furnished
in writing in accordance with this Section 9.  Date of service of such notice
shall be (x) the date such notice is personally delivered, (y) one (1) Business
Day after the date of delivery to the overnight courier if sent by overnight
courier or (z) the next succeeding Business Day after transmission by facsimile.
 The Escrow Agent shall be entitled to rely on such original or amended schedule
until it is provided with a new schedule.  .

10.

Entire Agreement.  This Escrow Agreement (and among the parties hereto other
than the Escrow Agent, the Purchase Agreement) sets forth the entire
understanding of the parties hereto, and supersedes and preempts all prior oral
or written understandings and agreements with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party hereto in
connection with the negotiation of the terms hereof.

11.

Governing Law.  THIS ESCROW AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO HEREUNDER SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS RULES OF CONFLICTS OF LAW.

12.

Consent to Jurisdiction; Forum Selection; Waiver of Jury Trial.



(a)

THE PARTIES HERETO AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS ESCROW AGREEMENT SHALL BE TRIED AND LITIGATED EXCLUSIVELY IN THE
FEDERAL COURTS LOCATED IN WILMINGTON, DELAWARE.  THE AFOREMENTIONED CHOICE OF
VENUE IS INTENDED BY THE PARTIES TO BE MANDATORY AND NOT PERMISSIVE IN NATURE,
THEREBY PRECLUDING THE POSSIBILITY OF LITIGATION BETWEEN THE PARTIES HERETO WITH
RESPECT TO OR ARISING OUT OF THIS ESCROW AGREEMENT IN ANY JURISDICTION OTHER
THAN THOSE SPECIFIED IN THIS SECTION 12. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON-CONVENIENS OR SIMILAR DOCTRINE OR TO OBJECT TO VENUE
WITH RESPECT TO ANY PROCEEDING BROUGHT IN ACCORDANCE WITH THIS SECTION 12, AND
STIPULATES THAT THE FEDERAL COURTS LOCATED IN WILMINGTON,





8







--------------------------------------------------------------------------------

DELAWARE SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER SUCH PARTY FOR THE
PURPOSE OF LITIGATING ANY DISPUTE, CONTROVERSY OR PROCEEDING ARISING OUT OF OR
RELATED TO THIS ESCROW AGREEMENT.  EACH PARTY HERETO HEREBY AUTHORIZES AND
ACCEPTS SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION
AGAINST IT AS CONTEMPLATED BY THIS SECTION 12 BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO ITS ADDRESS FOR THE GIVING OF
NOTICES AS SET FORTH IN THIS ESCROW AGREEMENT, OR IN THE MANNER SET FORTH IN
SECTION 9 OF THIS ESCROW AGREEMENT FOR THE GIVING OF NOTICE. ANY FINAL JUDGMENT
RENDERED AGAINST A PARTY HERETO IN ANY ACTION OR PROCEEDING SHALL BE CONCLUSIVE
AS TO THE SUBJECT OF SUCH FINAL JUDGMENT AND MAY BE ENFORCED IN OTHER
JURISDICTIONS IN ANY MANNER PROVIDED BY LAW.

(b)

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION IN ANY LEGAL PROCEEDING ARISING OUT OF THIS ESCROW AGREEMENT OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY HERETO.  THE PARTIES HERETO EACH AGREE THAT ANY AND ALL
SUCH CLAIMS AND CAUSES OF ACTION SHALL BE TRIED BY THE COURT WITHOUT A JURY.
 EACH OF THE PARTIES HERETO FURTHER WAIVES ANY RIGHT TO SEEK TO CONSOLIDATE ANY
SUCH LEGAL PROCEEDING IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER LEGAL
PROCEEDING IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.

13.

Severability.  The unenforceability or invalidity of any provision of this
Escrow Agreement shall not affect the enforceability or validity of any other
provision.

14.

Amendment and Waiver.  This Escrow Agreement may be amended, or any provision of
this Escrow Agreement may be waived; provided that any such amendment or waiver
will be binding on a party hereto only if such amendment or waiver is set forth
in a writing executed by such party.  The waiver by any provision of this Escrow
Agreement shall not operate or be construed as a waiver of any other breach.

15.

Headings.  The subject headings of Sections of this Escrow Agreement are
included for purposes of convenience of reference only and shall not affect the
construction or interpretation of any of its provisions.

16.

Successors and Assigns.  All covenants and agreements contained in this Escrow
Agreement will be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Except as otherwise
provided herein, this Escrow Agreement shall not be assignable by any party
hereto without the prior written consent of the other parties hereto; provided,
that the Buyer may, without prior consent, assign its rights, but not its
obligations, under this Escrow Agreement to Victory Park (or any successor
thereto); and provided further, that upon prior written notice to each of the
Escrow Agent and the Seller, the Buyer may, without prior written consent of any
other party hereto, (i) designate one or more of its Affiliates to perform its
obligations hereunder, (ii) assign this Escrow Agreement in connection with any
merger, sale of substantially all of its or any of its Affiliate’s assets, or
sale of all of its or any of its Affiliate’s outstanding equity interests;
and/or (iii) assign its rights, but not its obligations, under this Escrow
Agreement to Victory Park, or any successor thereto (in any or all of which
cases described in subclause (i), (ii) or (iii), the Buyer shall nonetheless
remain responsible for the performance of all of its obligations hereunder).  





9







--------------------------------------------------------------------------------



17.

Successor Escrow Agent by Merger.  Notwithstanding anything contained herein to
the contrary, any entity into which the Escrow Agent may be merged or with which
it may be consolidated, or any entity resulting from any merger or consolidation
to which the Escrow Agent shall be a party, or any entity to which the Escrow
Agent may sell or otherwise transfer all or substantially all of its corporate
trust business, shall be the successor Escrow Agent hereunder without the
execution or filing of any paper or any further act on the part of the parties
hereto.

18.

Recitals; Not an Amendment.  The Recitals set forth above are hereby
incorporated herein by reference.  This Escrow Agreement is not intended to
amend or supersede any provision of the Purchase Agreement.

19.

Counterparts.  This Escrow Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties hereto and
delivered to the other.

20.

Delivery.  This Escrow Agreement and any amendments hereto, to the extent signed
and delivered by means of a facsimile machine or other electronic transmission
(including transmission in portable document format by electronic mail), shall
be treated in all manner and respects and for all purposes as an original
agreement and shall be considered to have the same binding legal effect as if it
were the original signed version thereof delivered in person. At the request of
any party hereto, each other party hereto shall re-execute original forms hereof
and deliver them to all other parties hereto.  No party hereto shall raise the
use of a facsimile machine or other electronic transmission to deliver a
signature, or the fact that any signature was transmitted or communicated
through the use of a facsimile machine or other electronic transmission, as a
defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

21.

Termination.  This Escrow Agreement shall terminate upon final disbursement of
the Escrow Fund in accordance with the terms hereof.

22.

Assignment of Interests.  No assignment of the interest of any of the parties
hereto shall be binding upon the Escrow Agent unless and until written notice of
such assignment shall be filed with and acknowledged by the Escrow Agent.

23.

Force Majeure.  The Escrow Agent shall not be responsible or liable for any
failure or delay in the performance of its obligations under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstance.

24.

Security Procedure for Funds Transfer.

The Escrow Agent shall confirm each funds transfer instruction received in the
name of a party by means of the security procedure selected by such party and
communicated to the Escrow Agent in the form of Exhibit C-1 and C-2 attached
hereto, which upon receipt by the Escrow Agent shall become a part of this
Escrow Agreement.  Once delivered to the Escrow Agent, Exhibit C-1 and C-2 may
be revised or rescinded only by a writing signed by an authorized representative
of the party.  Such revisions or rescissions shall be effective only after
actual





10







--------------------------------------------------------------------------------

receipt and following such period of time as may be necessary to afford the
Escrow Agent reasonable opportunity to act on it.  If a revised Exhibit C-1 or
C-2 or a rescission of an existing Exhibit C-1 or C-2 is delivered to the Escrow
Agent by an entity that is a successor-in-interest to a party, such document
shall be accompanied by additional documentation satisfactory to the Escrow
Agent showing that such entity has succeeded to the rights and responsibilities
of the party under this Escrow Agreement.  The parties understand that the
Escrow Agent’s inability to receive or confirm funds transfer instructions
pursuant to the security procedure selected by such party may result in a delay
in accomplishing such funds transfer, and agree that the Escrow Agent shall not
be liable for any loss caused by any such delay.

25.

Third Party Beneficiaries.  This Escrow Agreement is for the sole benefit of the
parties hereto and their respective successors and assigns and nothing in this
Escrow Agreement, express or implied, is intended to or shall confer upon any
other Person, any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Escrow Agreement, and no such other Person
(other than as provided in the immediately preceding sentence) shall be deemed
to be a third party beneficiary under or by reason of this Escrow Agreement.

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 

BUYER:

 

 

SOCIAL REALITY, INC.

 

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Title:

Chief Executive Officer

 

 

 

 

SELLER:

 

 

 

 

/s/ Richard Steel

 

Name: Richard Steel

 

 

 

 

ESCROW AGENT:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ESCROW AGENT

 

 

 

 

By:

/s/ Timothy P. Martin

 

Name:

Timothy P. Martin

 

Title:

Vice President














11





